Little, J.
1. Under the constitution of this State, all private property, except places of religious worship or burial, institutions of purely public charity, all buildings used as a college, incorporated academy, or seminary of learning, property of public libraries and certain literary associations, books, philosophical apparatus, paintings and statuary of a company kept in a public hall, is required to be taxed ; and even the property above enumerated is subject to be taxed, when the same is used for purposes of private or corporate profit or income.
2. It follows that commercial fertilizers owned and held by one on March 15, 1901, being property which is not exempt, was subject to be taxed, notwithstanding it was the purpose of the owner to'apply the same to his land, which was also to be taxed.

Judgment affirmed.


All the Justices concurring.